Exhibit 10.5

June 17, 2010

John B. Green

91 Elliott Drive

Lowell, MA 01852

 

  Re: Separation Agreement

Dear Jack:

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from GTC Biotherapeutics, Inc. (the “Company”). Payment of
the Separation Pay described below is contingent on your agreement to and
compliance with the terms of this Agreement. This Agreement shall become
effective on the eighth (8th) day following your acceptance of it as provided
below (the “Effective Date”).

1. Separation of Employment. The Company terminated your employment without
cause as of June 14, 2010 (the “Separation Date”). You acknowledge that from and
after the Separation Date, you shall have no authority to, and shall not,
represent yourself as an employee or agent of the Company. As a courtesy, the
Company will provide you with a draft of the press release regarding your
separation from the Company prior to issuing a final version of the same, and
will consider (but will not be required to adopt) any comments to the wording of
such press release.

2. Separation Pay. In exchange for the mutual covenants set forth in this
Agreement, the Company agrees to provide you with the following (the “Separation
Pay”):

(a) Payment of an amount equal to ten (10) months of your gross monthly base
salary (i.e., a total of $255,285), less all applicable federal, state, local
and other employment-related deductions, such payment to be made in four
(4) equal cash lump sum quarterly installments on each of
January 1, April 1, July 1 and October 1, 2011.

(b) Eligibility for payments on the following conditions:

(i) If the award by the International Chamber of Commerce (the “ICC”) in the
current arbitration between LEO Pharma and the Company (the “LEO Pharma
Arbitration”) or a settlement between the parties in the LEO Pharma Arbitration
results in Final Net Proceeds (as defined below) to the Company of $20,000,000
or more, then the Company shall pay you an amount equal to fourteen (14) months
of your base salary ($357,399) plus an additional amount equal to $65,435 (i.e.,
a total payment of $422,834, less all applicable federal, state, local and other
employment-related deductions, on the following schedule: (A) if the Final Net
Proceeds become definitely determined, due and paid at any time prior to
January 1, 2012, then this payment shall be made in five (5) equal cash lump sum
quarterly installments payable on each of January 1, April 1, July 1, and
October 1, 2012, and January 1, 2013, and (B) if the Final Net Proceeds become



--------------------------------------------------------------------------------

definitely determined, due and paid after January 1, 2012, then this payment
shall be made in five (5) equal cash lump sum quarterly installments beginning
within thirty (30) days following the date on which the Final Net Proceeds
become definitely determined, due and paid.

(ii) If the arbitration award by the ICC or a settlement between the parties in
the LEO Pharma Arbitration results in Final Net Proceeds (as defined below) to
the Company of $13,000,000 or more, but less than $20,000,000, then the Company
shall pay you an amount equal to fourteen (14) months of your base salary
($357,399), less applicable federal, state, local and other employment-related
deductions, on the following schedule: (A) if the Final Net Proceeds become
definitely determined, due and paid at any time prior to January 1, 2012, then
this payment shall be made in four (4) equal cash lump sum quarterly
installments payable on each of January 1, April 1, July 1, and October 1, 2012,
and (B) if the Final Net Proceeds become definitely determined, due and paid
after January 1, 2012, then this payment shall be made in four (4) equal cash
lump sum quarterly installments beginning within thirty (30) days following the
date on which the Final Net Proceeds become definitely determined, due and paid.

(iii) If the arbitration award by the ICC or a settlement between the parties in
the LEO Pharma Arbitration results in Final Net Proceeds (as defined below) to
the Company of $10,000,000 or more, but less than $13,000,000, then the Company
shall pay you an amount equal to seven (7) months of your base salary
($178,700), less applicable federal, state, local and other employment-related
deductions, on the following schedule: (A) if the Final Net Proceeds become
definitely determined, due and paid at any time prior to January 1, 2012, then
this payment shall be made in two (2) equal cash lump sum quarterly installments
payable on each of January 1 and April 1, 2012, and (B) if the Final Net
Proceeds become definitely determined, due and paid after January 1, 2012, then
this payment shall be made in two (2) equal cash lump sum quarterly installments
beginning within thirty (30) days following the date on which the Final Net
Proceeds become definitely determined, due and paid.

For the purposes of this Section 2(b), “Final Net Proceeds” is defined as the
monetary damages awarded to the Company pursuant to a final judgment by the ICC
or the monetary settlement payments made to the Company pursuant to a settlement
of the LEO Pharma Arbitration: (x) when judgment or settlement payment is no
longer subject to any right of appeal, modification, reduction or remittitur,
(y) when the damage award pursuant to such judgment or settlement payment
pursuant to such settlement has been paid to the Company in full, and (z) less
the amounts described in the schedule of legal fees attached hereto as Exhibit
A. Also for purposes of this Section 2(b), a settlement between the parties
shall refer to a settlement entered into between the Company and LEO Pharma with
respect to which you shall not participate and the terms over which you shall
have no influence, control or decision-making authority.

If the arbitration award by the ICC or a settlement between the parties in the
LEO Arbitration results in Final Net Proceeds to the Company of less than
$10,000,000, then you shall not be eligible for or entitled to any payment under
this Section 2(b).



--------------------------------------------------------------------------------

The Company agrees to provide you with written notice of the terms of the
monetary damages award or settlement payment described above within ten
(10) days of receiving the same, and written notice of the date on which payment
of such damages award or settlement payment is received within ten (10) day of
receiving the same, provided that you agree that all information relating in any
way to such damages award or settlement payment, including the terms and amount
of same, shall be held confidential by you and shall not be publicized or
disclosed to any person (other than an immediate family member, legal counsel or
financial advisor, provided that any such individual to whom disclosure is made
agrees to be bound by these confidentiality obligations), business entity or
government agency (except as mandated by state or federal law).

(c) In the event that you choose to exercise your right under COBRA1/ to
continue your participation in the Company’s health insurance plan (which you
may do, to the extent permitted by COBRA, regardless of whether you accept this
Agreement), the Company shall pay 100% of the premium cost for such coverage
through June 30, 2012, on terms and conditions comparable to the coverage you
receive as of the Separation Date or comparable replacement coverage. In
addition, subject to the terms and conditions of the applicable plans maintained
by the Company, the Company shall provide you with continued dental, life and
accidental death and dismemberment insurance through June 30, 2012 and shall pay
100% of the premium cost related to continuing your coverage under such plans on
terms and conditions comparable to the coverage you receive under such plans as
of the Separation Date or comparable replacement coverage. Notwithstanding any
other provision of this Agreement, any of the above-described obligations shall
cease on the date you become eligible to receive a comparable insurance benefit
(as applicable) through any other employer, and you agree to provide the Company
with written notice immediately upon becoming eligible for such benefits. Your
acceptance of any payment on your behalf or coverage provided hereunder shall be
an express representation to the Company that you have no such eligibility.

(d) Separation from Service under Section 409A. Any portion of a payment to you
under this Agreement that constitutes nonqualified deferred compensation under
Section 409A payable as a result of a termination of employment may only be paid
upon a “separation from service” under Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (“Section 409A”). For purposes of
clarification, the foregoing sentence shall not cause any forfeiture of benefits
on your part, but shall only act as a delay until such time as a “separation
from service” occurs. Notwithstanding the foregoing, if any amount to be paid to
you pursuant to this Agreement as a result of your termination of employment is
subject to Section 409A, and if you are a “Specified Employee” under
Section 409A as of the date of your termination of employment hereunder, then,
to the extent necessary to avoid the imposition of excise taxes or other
penalties under Section 409A, the payment of benefits, if any, scheduled to be
paid by the Company to you hereunder during the first six (6) month period
following the date of a termination of employment hereunder shall not be paid
until the date which is the first business day following the six-month
anniversary of your termination of employment for any reason other than death.
Any deferred compensation payments delayed in accordance with the terms of this
paragraph shall be paid in a lump sum when paid.

 

 

1/ “COBRA” is the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.



--------------------------------------------------------------------------------

You acknowledge and agree that the Separation Pay is not otherwise due or owing
to you under any Company employment agreement (oral or written) or policy or
practice, and that the Separation Pay is not intended to, and shall not
constitute, a severance plan, and shall confer no benefit on anyone other than
the parties hereto. You further acknowledge that except for the Separation Pay,
your final wages, and any accrued but unused vacation (which shall be paid to
you in accordance with the Company’s regular payroll practices and applicable
law), you are not now and shall not in the future be entitled to any other
compensation from the Company including, without limitation, other wages,
commissions, bonuses, equity, vacation pay, holiday pay, paid time off or any
other form of compensation or benefit.

3. COBRA Benefits. Regardless of whether you sign this Agreement, you shall have
the right to elect to continue your medical, dental, vision, and flexible
spending account (healthcare) benefits pursuant and subject to the terms and
conditions of COBRA and the applicable plan, but in the event that you do not
sign this Agreement, the Company shall not pay or contribute to the cost of
premiums for your COBRA coverage, and you shall be solely responsible for same
in accordance with the terms of the applicable plan. Your eligibility for
benefits under COBRA, the amount of such benefits, and the terms and conditions
of such benefits, shall be determined by COBRA statutory and regulatory
guidelines and the applicable plan.

4. Equity. The terms and conditions of the Company’s Amended and Restated 2002
Equity Incentive Plan (the “Stock Plan”) and any agreements executed by you
pursuant thereto (together, the “Stock Option Agreements”), are incorporated
herein by reference and shall survive the signing of this Agreement. You
acknowledge and agree that, as of the Separation Date, you are vested in a total
of 43,755 shares of Company common stock under the Stock Plan and Stock Option
Agreements. You further acknowledge and agree that as of the Separation Date,
you shall not have any right to vest in any additional stock or stock options
under the Stock Plan, Stock Option Agreements or any other Company stock or
stock option plan (of whatever name or kind) that you may have participated in
or were eligible to participate in during your employment and that any Stock
Option Agreements or other stock based rights that have not vested as of the
Separation Date shall terminate as of such date.

5. Confidentiality, Non-Disparagement and Related Obligations. The parties
expressly acknowledge and agree to the following, as applicable:

(a) You agree to adhere to the terms of your Confidentiality and Non-Competition
Agreement with the Company, which is executed pursuant hereto in exchange for
the mutual covenants set forth in this Agreement and other good and valuable
consideration, receipt of which is expressly acknowledged by you, and which is
expressly incorporated herein and survives the signing of this Agreement.

(b) You agree to promptly return to the Company all Company documents, files and
property (and any copies thereof), and that you will otherwise abide by any and
all common law and/or statutory obligations relating to protection of the
Company’s trade secrets and/or confidential and proprietary information.



--------------------------------------------------------------------------------

(c) You, on the one hand, and the Company’s officers and directors, on the other
hand, agree that all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential and shall not be publicized or
disclosed to any person (other than an immediate family member, legal counsel,
accountant or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law), except that nothing in this section shall prohibit either party from
participating in an investigation with a state or federal agency if requested by
the agency to do so; notwithstanding the foregoing, the parties acknowledge and
agree that the Company is required to file and shall be permitted to file a Form
8-K with the Securities and Exchange Commission following the Effective Date and
shall be permitted to disclose or publicly file this Agreement (or the contents
thereof) as otherwise required by state and federal law.

(d) You, on the one hand, and the Company’s officers and directors, on the other
hand, will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of other party (including, with
respect to your statements about the Company, statements about its officers,
directors, employees and consultants) including, but not limited to, any
statements that disparage any product, service, finances, financial condition,
capabilities or any other aspect of the other party.

6. Your Release of Claims.

(a) Release. You hereby agree and acknowledge that by signing this Agreement and
accepting the Separation Pay, and for other good and valuable consideration
provided for in this Agreement, you are waiving and releasing your right to
assert any form of legal claim against the Company2/ whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the Separation Date. Your waiver and release herein is intended to bar
any form of legal claim, charge, complaint or any other form of action (jointly
referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Separation Date.

Without limiting the generality of the foregoing, you specifically waive and
release the Company from any waivable claim arising from or related to your
employment relationship with the Company up through the Separation Date
including, without limitation: (i) claims under any Massachusetts (or any other
state) or federal discrimination, fair employment practices, or other employment
related statute, regulation or executive order (as they may have been amended
through the Separation Date), including but not limited to the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Civil Rights Acts of 1866 and

 

2/ For purposes of this Section, the “Company” means GTC Biotherapeutics, Inc.
and its divisions, affiliates (including but not limited to LFB Biotechnologies
S.A.S. and its affiliates), parents, subsidiaries and related entities, and its
and their owners, partners, directors, officers, employees, trustees, agents,
successors and assigns.



--------------------------------------------------------------------------------

1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans With Disabilities Act, and any similar
Massachusetts or other state or federal statute; (ii) claims under any other
Massachusetts (or any other state) or federal employment related statute,
regulation or executive order (as they may have been amended through the
Separation Date) relating to wages, hours or any other terms and conditions of
employment, including but not limited to the National Labor Relations Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, COBRA, and any similar Massachusetts or other state or federal statute;
(iii) claims under any Massachusetts (or any other state) or federal common law
theory, including, without limitation, wrongful discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of a covenant
of good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence or any claim to attorneys’ fees under any applicable statute or
common law theory of recovery; and (iv) any other claim arising under other
state or federal law.

(b) Participation in Agency Proceedings; Agreement/Release Limitations.
Notwithstanding the foregoing, neither this section nor this Agreement:
(i) releases the Company from any obligation expressly set forth in this
Agreement; (ii) waives or releases any legal claims which you may not waive or
release by law, including without limitation obligations under workers
compensation laws; (iii) prohibits you from challenging the validity of this
release under federal law, from filing a charge or complaint of employment
related discrimination with the Equal Employment Opportunity Commission (“EEOC”)
or similar state agency, or from participating in any investigation or
proceeding conducted by the EEOC or similar state agency; (iv) limits or
otherwise impacts your indemnification rights (including rights to advancement
of expenses) pursuant to the Company’s articles of organization and bylaws in
effect as of the Separation Date, which shall be governed solely by the terms
and conditions of the applicable governing document; or (v) waives or releases
any legal claims related exclusively to your status as a shareholder and/or
option holder of GTC Biotherapeutics, Inc. (without impacting the scope and
application of the release in subsection (a) as it relates to any other legal
claims in any other context).

Your waiver and release, however, are intended to be a complete bar to any
recovery or personal benefit by or to you with respect to any claim (except
those which cannot be released under law), including those raised through a
charge with the EEOC. Accordingly, nothing in this section shall be deemed to
limit the Company’s right to seek immediate dismissal of such charge or
complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under the federal discrimination laws, or to
seek restitution to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event you successfully challenge the
validity of this release and prevail in any claim under the federal
discrimination laws.

(c) Acknowledgement. You acknowledge and agree that, but for providing the
waiver and release in this section, you would not be receiving the economic
benefits being provided to you under the terms of this Agreement.



--------------------------------------------------------------------------------

7. ADEA/OWBPA Review and Revocation Period. You and the Company acknowledge that
you are over the age of 40 and that you, therefore, have specific rights under
the Age Discrimination in Employment Act (“ADEA”) and the Older Workers Benefit
Protection Act (the “OWBPA”), which prohibit discrimination on the basis of age.
It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement, which includes a release of claims
under the ADEA and OWBPA. To that end, you have been encouraged and given the
opportunity to consult with legal counsel for the purpose of reviewing the terms
of this Agreement. In addition, consistent with the provisions of the ADEA and
OWBPA, the Company also is providing you with up to twenty one (21) days in
which to consider and accept the terms of this Agreement by signing below and
returning it to William Heiden, GTC Biotherapeutics, Inc. 175 Crossing
Boulevard, 4th Floor, Suite 410, Framingham, MA 01701-9322. Additionally, you
may rescind your assent to this Agreement if, within seven (7) days after you
sign this Agreement, you deliver by hand or send by mail (certified, return
receipt and postmarked within such 7 day period) a notice of rescission to
William Heiden at the above-referenced address.

8. Company’s Release of Claims. The Company hereby agrees and acknowledges that
by signing this Agreement and accepting the good and valuable consideration
provided for in this Agreement, it is waiving and releasing its right to assert
any form of legal claim against you whatsoever for any alleged action, inaction
or circumstance existing or arising from the beginning of time through the
Separation Date. The Company’s waiver and release herein is intended to bar any
Claims against you seeking any form of relief including, without limitation,
equitable relief (whether declaratory, injunctive or otherwise), the recovery of
any damages, or any other form of monetary recovery whatsoever (including,
without limitation, back pay, front pay, compensatory damages, emotional
distress damages, punitive damages, attorneys’ fees and any other costs) for any
alleged action, inaction or circumstance existing or arising through the
Separation Date. Without limiting the generality of the foregoing, the Company
specifically waives and releases you from all waivable Claims related to your
employment relationship with the Company or the termination thereof, and all
agreements executed by you pursuant thereto (other than those described as
surviving herein), including, without limitation: (i) claims under any
Massachusetts (or any other state) or federal common law theory; and (ii) any
other claim arising under state or federal law. Notwithstanding the foregoing,
neither this section nor this Agreement: (i) releases you from any obligation
expressly set forth in this Agreement; (ii) waives or releases any legal claims
which the Company may not waive or release by law; (iii) limits or otherwise
impacts the Company’s rights pursuant to the Company’s articles of organization
and bylaws in effect as of the Separation Date, which shall be governed solely
by the terms and conditions of the applicable governing document; (iv) limits or
otherwise impacts the Company’s rights pursuant to the Company’s Director and
Officer Liability Insurance policies in effect as of the Separation Date, which
shall be governed solely by the terms and conditions of the applicable policies.

9. Director and Officer Liability Insurance. The Company agrees to maintain
Director and Officer Liability Insurance coverage for you in the same
form providing the same or materially similar coverage terms or
conditions (provided that the Company may substitute therefor policies with at
least the same coverage containing terms and conditions that are not materially
less favorable) for a period of six (6) years following the Effective
Date, provided that in no event shall the Company be required to expend pursuant
to this section more than an amount equal to 200% of the current annual premiums
paid by the Company for such insurance.



--------------------------------------------------------------------------------

10. Statements to Third Parties. In the event that any third party inquires of
the circumstances of your separation from employment, you (on the one hand) and
the Company’s officers and directors (on the other hand) agree to provide a
statement that is materially consistent with the press release issued by the
Company on June 16, 2010 regarding its financing, restructuring and management
changes.

11. Guarantee of Separation Pay Obligations. The Company’s obligation to provide
you with the Separation Pay described in Section 2 is guaranteed by its parent
company, LFB Biotechnologies S.A.S. (the “Parent”). In the event that the
Company is unable to provide such Separation Pay, the Parent agrees to undertake
the obligation to provide such Separation Pay, on the terms and conditions
described herein. The Parent does not guarantee any other obligation set forth
herein, including but not limited to any obligation of the Company in any
section of this Agreement other than Section 2. The Parent consents to the
jurisdiction of Massachusetts courts described in Section 17 below in connection
with any legal action arising out of the guarantee described in this section.

12. Waiver of Employment. You hereby waive and release forever any right or
rights you may have to employment with the Company and any affiliate thereof at
any time in the future and agree not to seek or make application for employment
with the Company or any affiliate thereof.

13. Unemployment Benefits. The Company agrees that it will not contest any claim
for unemployment benefits by you with the Massachusetts Division of Unemployment
Assistance. The Company, of course, shall not be required to falsify any
information.

14. Successors and Assigns. This Agreement shall be binding on the Company’s
successors and assigns, and the Company agrees to cause this Agreement to be
assumed by any such successor or assign. In the event of your death, this
Agreement shall remain in effect and inure to the benefit of your heirs and/or
estate.

15. Taxes. You acknowledge and agree that the Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A and Section 280G of the Internal Revenue Code of 1986, as amended,
and that you shall be solely responsible for any such tax consequences.

16. Attorneys’ Fees. Except as otherwise required by applicable law, in the
event that a party to this Agreement files a complaint against the other party
alleging a breach of such party’s obligations herein, the prevailing party shall
be entitled to recover from the non-prevailing party all reasonable fees, costs,
and expenses of counsel (at pre-trial, trial and appellate levels), up to a
maximum amount of twenty five thousand dollars ($25,000).



--------------------------------------------------------------------------------

17. Entire Agreement; Modification; Waiver; Choice of Law; Enforceability. You
acknowledge and agree that, other than the agreements expressly incorporated
herein and stated as surviving this Agreement, this Agreement supersedes any and
all prior or contemporaneous oral and/or written agreements between you and the
Company (including but not limited to your July 23, 2008 Second Amended and
Restated Executive Employment Agreement with the Company), and sets forth the
entire agreement between you and the Company. No variations or modifications
hereof shall be deemed valid unless reduced to writing and signed by the parties
hereto. The failure of the Company to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or of the Company’s right to seek enforcement of such
provision in the future. This Agreement shall be deemed to have been made in
Massachusetts, shall take effect as an instrument under seal within
Massachusetts, and shall be governed by and construed in accordance with the
laws of Massachusetts, without giving effect to conflict of law principles. You
agree that any action, demand, claim or counterclaim relating to the terms and
provisions of this Agreement, or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and you further acknowledge
that venue for such actions shall lie exclusively in Massachusetts and that
material witnesses and documents would be located in Massachusetts. Both parties
hereby waive and renounce in advance any right to a trial by jury in connection
with such legal action. The provisions of this Agreement are severable, and if
for any reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full.

18. Knowing and Voluntary Agreement. By executing this Agreement, you are
acknowledging that you have been afforded sufficient time to understand the
terms and effects of this Agreement, that your agreements and obligations
hereunder are made voluntarily, knowingly and without duress, and that neither
the Company nor its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.

This Agreement may be signed on one or more copies, each of which when signed
will be deemed to be an original, and all of which together will constitute one
and the same Agreement. If the foregoing correctly sets forth our understanding,
please sign, date and return the enclosed copy of this Agreement to William
Heiden within twenty one (21) days. If we do not receive your acceptance on or
before this date, the Agreement will terminate and be of no further force or
effect.

[Signature Page to Follow]



--------------------------------------------------------------------------------

Sincerely, GTC Biotherapeutics, Inc.: By:  

 

Date:  

 

SOLELY AS GUARANTOR OF GTC BIOTHERAPEUTICS, INC.’S OBLIGATIONS UNDER SECTION 2
HEREIN: LFB Biotechnologies S.A.S. By:  

 

Date:  

 

Agreed and Acknowledged:

 

  /s/ John B. Green

John B. Green Date:  

    6/16/10